Citation Nr: 0403256	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for schizophrenia, and that 
service connection for PTSD was not warranted.  In September 
2000, the veteran filed a notice of disagreement and the RO 
issued a statement of the case.  The veteran perfected his 
appeal in November 2000.

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.

On a July 1999 written statement, the veteran indicated that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) since 1985.  He repeated this 
assertion during an October 2001 VA psychiatric examination 
and a December 2001 VA outpatient visit (the report of which 
also indicates that the SSA benefits were, in part, due to a 
neuropsychiatric condition).  The RO has not attempted to 
obtain the veteran's SSA records, and these documents might 
prove pertinent.  For example, although VA examiners in 
October 2001 concluded that the veteran's symptoms did not 
meet the diagnostic criteria for PTSD, medical records 
received from the SSA might contain a diagnosis of PTSD, or 
would at least provide a more complete medical history as to 
ensure a correct current diagnosis.  This may also prove 
pertinent to the veteran's claim concerning a psychiatric 
disability other than PTSD.  Thus, the RO should obtain from 
the SSA the administrative decision and medical records used 
as a basis to evaluate the veteran's claim for disability 
benefits.  See 38 C.F.R. § 3.159 (c)(2) (2003); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  

Accordingly, the Board remands this case for the following 
actions:

1.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

2.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).

3.  Thereafter, conduct any logical 
development as may be indicated following 
review of any additional evidence 
received and re-adjudicate the claims on 
appeal.  If the determinations on those 
claims remain adverse to the veteran, 
provide him and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims, a summary of the 
evidence, and a discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  


